ORDER,
To the State Reporter:
To the Harlow Publishing Company, Publishers of Oklahoma Reports:
It is the wish of this court that the Reports of the Oklahoma Supreme Court carry only one number on the exterior of the book and that the paging be consecutive throughout the book. The volume of ‘Oklahoma Reports is a unit of content consisting • of approximately 360 pages of a book set with type page 31x50 picas, composed of two columns each 15x30 picas and separated by one pica width of white space, set in 8-point Roman on 9-point body with quotations set 8-point solid; the contract under which these Reports are published requires that two such volumes be contained in one book. You are instructed that these two volumes in each book shall be numbered as “A” and “B” of the book number appearing ón the back of the bound book, which number also shall appear upon the title pages of each of the two volumes within the book. *658Instead ol carrying the index oí each volume at the end of the volume, as heretofore has been the practice, you are instructed to consolidate the indexes of the two volumes into . one index which shall appear at the end of the book. The preliminary matter, which heretofore has been repeated in the second volume of each book, will be omitted, and instead you will include additional copy of opinions. Volume “A” in each book shall include the title page and preliminary and sufficient opinions to complete 360 pages; Volume “B” shall contain only its title page and sufficient opinions with the index to make up pages 361 to 720 approximately.
You will also add to the present page format an additional line on each right-hand page, immediately under the running folio of said page and above the body of the opinion. This line shall be set in 7-point caps and lower case and carry the style of the case beginning or continued upon that page, together with the page number at which the opinion begins.
The style of binding which was used on Volume 163-164 shall be continued. The changes herein indicated shall begin with Volume 167.
The publisher of the Reports hereafter in filing his claim for said Reports shall itemize it as Volume 167-A and Volume 167-B; and so on for succeeding volumes.
By order of the Court, March 8, 1934.
FLETCHER RILEY
Chief Justice.